Citation Nr: 0310526	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (original) evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from March 1969 to 
January 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO), to include an August 1999 rating decision that granted 
service connection and a 10 percent rating for PTSD effective 
from July 22, 1998.

In a decision dated November 24, 2000, the Board granted an 
increased rating to 50 percent, but no higher, for the 
appellant's PTSD.  The Board also denied two additional 
issues that were developed for appeal at that time (increased 
rating for residuals of a left fibula stress fracture and 
service connection for a back disorder on the basis of 
failure to submit new and material evidence to reopen).  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  An Order 
of the Court dated in January 2003 vacated that part of the 
Board's decision of November 2000 that denied an increased 
(original) rating above 50 percent for the appellant's PTSD.  
The appeal as to the other two issues was dismissed (failure 
to prosecute) and the case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.


REMAND

Veterans Claims Assistance Act of 2000

Shortly before the Board's now-vacated November 2000 
decision, the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) 
was signed into law.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claim.  Since the 
claim was on appeal to the Court, the RO has not yet had an 
opportunity to send a letter to the veteran telling him what 
is needed to substantiate the claim and whose responsibility 
it would be to obtain such evidence.  The Board cannot 
correct this deficiency.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

As a result of the change in the law brought about by the 
VCAA and the lack of any notification of that change to the 
veteran, the Board is constrained to remand this case for 
compliance with the notice and duty to assist provisions 
contained in this law.  In addition, because the RO has not 
yet considered whether any additional development is required 
under the VCAA, the Board further finds that it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Evidentiary development

The Court's Order of January 2003 found that the Board's 
decision of November 2000 did not contain adequate reasons 
and bases for its conclusion that a higher disability 
evaluation was not in order for the appellant's PTSD, to 
include on the basis that the Board's decision failed to 
adequately consider "staged ratings" as required by the 
Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999) 
(an appeal arising from the assignment of an initial or 
original disability rating upon the award of service 
connection may, consistent with the facts found, be higher or 
lower for segments of time under review, i.e., the original 
rating may be "staged").  Accordingly, to ensure compliance 
with the Court's Order, further development of the record is 
necessary.

Specifically, the Board finds that additional medical 
development to evaluate the appellant's PTSD would prove 
useful in this case, and is consistent with VA's duty to 
assist.  He was most recently examined by VA in May 1999, 
which was five years ago at this point and for which the 
Board notes was conducted primarily to determine whether he 
had PTSD.  In light of the fact that the appellant alleges 
his PTSD is more disabling than currently rated, the Board 
believes a new examination is in order.  See e.g. Massey v. 
Brown, 7 Vet. App. 204 (1994); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination).  The duty to 
assist in this manner is also consistent with the VCAA.

The new examination ordered by this remand must take into 
account the records of prior treatment so that the evaluation 
of the PTSD is a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  In addition, the RO should 
determine whether the appellant has had any additional VA or 
private medical treatment for his PTSD since he was last seen 
as an outpatient in April 1999.  

The Board also notes that additional evidence may be 
pertinent to the adjudication of the appellant's claim.  A 
notice letter dated in July 2000 indicates that the appellant 
was considered disabled by the Social Security Administration 
(SSA) since October 1999, due in part to his PTSD.  In light 
of the fact that additional medical-examination development 
is needed, the RO should endeavor on remand to obtain any 
relevant records from the SSA.

Finally, as alluded to above, the readjudication of this 
claim must be in accord with VA's duty-to-notify and duty-to-
assist obligations under the VCAA.

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

In particular, this notice should ask the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD symptoms since he was last seen 
for treatment in April 1999, as shown by 
the available medical records in the 
file.  

The RO should then obtain any referenced 
records.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedures.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  Ask for actual treatment 
records, rather than summaries.  If any 
private treatment records are not 
obtained, advise the appellant of that 
fact and give him an opportunity to 
submit the records.

2.  The RO should contact the Social 
Security Administration for the purpose 
of obtaining any records from that agency 
which pertain to an award of disability 
benefits to the appellant.  The RO should 
obtain copies of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  After obtaining any evidence 
identified by the veteran or allowing him 
an appropriate response period, the RO 
should schedule the appellant for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The claims folder must be made available 
to and reviewed by the examining 
psychiatrist prior to the examination.  A 
complete history should be taken, 
particularly a history of employment, past 
and current, in order that the examiner 
may comment in the report on any 
industrial impairment caused by the 
veteran's PTSD.  

The report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
All appropriate diagnostic testing deemed 
necessary to render clinically-supported 
diagnoses and assessments of 
functioning/employability should be 
administered.  In this regard, the 
appellant's PTSD should be evaluated for 
the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  If there are 
different psychiatric disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.

The VA examiner should also specifically 
address/discuss the following:

A.  The VA examiner should assign 
the appellant's PTSD a numerical 
code under the GAF consistent with 
the criteria in the DSM-IV.  Also, 
an opinion addressing the relative 
degree of industrial impairment 
resulting from his PTSD is 
requested.  Specifically, the 
examiner should describe what types 
of employment activities would be 
limited due solely to the 
appellant's service-connected PTSD, 
bearing in mind his entire social-
medical history, particularly, any 
degree of industrial impairment 
caused by one or more nonservice 
connected disorders.

B.  The VA examiner should also 
describe how the symptoms of the 
appellant's service-connected PTSD 
affect his social capacity, 
including his ability to establish 
and maintain effective work and 
social relationships.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  

5.  Upon completion of the above, the RO 
must readjudicate the appellant's claim, 
as listed on the title page, with 
consideration given to all of the 
evidence of record.  In readjudicating 
the claim, the RO should review the 
evidence of record to determine whether 
the facts show that the appellant was 
entitled to increased or staged ratings 
above those currently assigned for his 
PTSD for any period of time since the 
effective date of service connection for 
this claim (July 22, 1998).  Fenderson; 
supra.  

If any benefit sought on appeal remains 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
SSOC should provide the veteran citation 
to 38 C.F.R. § 3.159 (2002).  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


